Opinion by
Mr. Justice Moschzisker,
On the record as made in the Common Pleas and under our allowance of appeal from the Superior Court, the only question before us is whether the Act of April 25, 1907, P. L. 104, is constitutional. The court below declared the act void because its title did not “clearly express the subject-matter of the bill in conformity with the Constitution.” The Superior Court reversed and held the act in question to be valid legislation, citing: Com. v. Van Bowman, 35 Pa. Superior Ct. 410; Clarion County v. Clarion Township, 36 Pa. Superior Ct. 302; id., 222 Pa. 350; East Whiteland Township v. Chester County, 235 Pa. 579, which cases deal with the Act of April 20, 1905, P. L. 237, as amended by the Act of 1907, supra.
The Act of 1905 is entitled, “An act to provide for the repair and maintenance or improvement, by the proper county, city or borough, of turnpikes heretofore or hereafter appropriated or condemned, or any part thereof, for public use free of tolls,” and section 1 provides, “That when any turnpike, or part thereof, has been, or may hereafter be, appropriated or condemned for public use, free of tolls, under any existing laws, and the assessment of damages therefor shall have been paid by the proper *168county, such turnpike, or part thereof, shall he properly repaired and maintained at the expense of the county, city or borough in which said turnpike, or part thereof, lies, or the same may be improved under any existing laws by the said county, city or borough.” The Act of April 25, 1907, P. L. 104, is entitled, “An act to amend the first section of an act, entitled ‘An act to provide for the repair and maintenance or improvement, by the proper county, city or borough, of turnpikes heretofore or hereafter appropriated or condemned, or any part thereof, for public use free of tolls/ approved the 20th day of April, Anno Domini one thousand nine hundred and five; providing for the repair and maintenance or improvement, by the proper county, city or borough, of turnpikes heretofore or hereafter abandoned, or any part thereof, and for the repair and maintenance, or improvement of any turnpike, or part thereof, where the company or association owning the same has been or may hereafter be dissolved,” and section 1 thereof provides, “That when any turnpike, or part thereof, has been, or may hereafter be, appropriated or condemned for public use, free of tolls, under any existing laws, and the assessment of damages therefor shall have been paid by the proper county; or when any turnpike company or association has heretofore abandoned or may hereafter abandon its turnpikes, or any part thereof; or when any turnpike company or association, owning any turnpike, has heretofore been dissolved, or may hereafter be dissolved, by proceedings under any existing laws of this Commonwealth, such turnpike, or part thereof, shall be properly repaired and maintained at the expense of the county, city or borough in which the said turnpike, or part thereof lies, or the same may be improved, under any existing laws, by the said county, city or borough.” As heretofore held in the cases cited by the Superior Court, the title to each of these acts is amply sufficient within the requirements of our decisions (see Mt. Joy Boro. v. Lancaster, Elizabethtown & Middletown Turn*169pike Co., 182 Pa. 581), and we have not been convinced of any other reason for holding either of them in conflict with the Constitution.
The assignments of error are overruled and the appeal is dismissed at the cost of the appellants.